DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 23, 25, 27, 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kempton US 20110202192.
Regarding claim 17, Kempton discloses an arrangement of a motor vehicle [par. 0025 electric vehicle, EVE 102], comprising: 
a battery [Figs. 1-3, 202], a charging connection [110a] and a charging device [103] connected between the battery and the charging connection [par. 0025], and 
a connector [Figs. 2-3; connector 250 and corresponding connector 350, par. 0041; Fig. 2a, cable 290 with connectors, par. 0099], which has a first coupling [250], which is connectable to the charging connection of the motor vehicle, and a second coupling [350] which is 
wherein the connector is formed in line with a cable which connects the first coupling with the second coupling [as seen in Fig. 2a, par. 0099. The “first coupling” is the left side connector of 290, while the “second coupling” is the right side connector of 290. The left side connector is attached to the left of cable 290, and right side connector is attached to the right of cable 290; thus the connectors are “in line” with the cable; par. 0072] and/or as a common housing in which the first coupling and the second coupling are arranged [this limitation is interpreted as being claimed in the alternative only],
wherein the connector is designed for providing at least one item of power transport information to the motor vehicle [e.g. par. 0008 operational parameters; e.g. determined capacity and demand par. 0026], and
wherein the charging device is designed for evaluating the power transport information or one of the items of power transport information and for specifying the direction of the power transport between the battery and the charging connection, depending on the result of the evaluation [pars. 0006, 0008, 0009, 0026, 0031, 0034, 0035, 0048, 0070, 0072, 0088, 0102, 103. See also abstract]. 
Regarding claim 18, Kempton discloses the arrangement as claimed in claim 17, wherein the power transport information or one of the items of power transport information describes a type of the connector and/or a connecting means-specific identifier and/or authentication 
Regarding claim 19, Kempton discloses the arrangement as claimed in claim 17, wherein the connector has a communication device, by which the power transport information or one of the items of the power transport information can be transmitted wirelessly to the motor vehicle, and the motor vehicle has a communication device, especially one installed on the side of the charging connection, by which the power transport information or at least one of the items of the power transport information can be received [par. 0027; Fig. 4]. 
Regarding claim 20, Kempton discloses the arrangement as claimed in claim 19, wherein the communication device on the side of the connector has an RFID and/or is designed to transmit the at least one item of power transport information via a Bluetooth connection and/or via a data network, wherein the communication device on the motor vehicle side is designed to activate the RFID on the side of the connector and/or to receive the at least one transmitted item of power transport information via a Bluetooth connection and/or via the data network [par. 0027; Fig. 4]. 
Regarding claim 23, Kempton discloses the arrangement as claimed in claim 17, wherein an additional item of power transport information describes whether the energy sink is in contact with the connector, especially its second coupling, wherein the charging device is 
Regarding claim 25, Kempton discloses the arrangement as claimed in claim 17, wherein the charging device is designed to allow the power transport only upon receiving an operating signal generated by an operating input, which signal can be generated by activating at least one operating element on the motor vehicle side, especially an operating element on the side of the charging connection and/or an operating element situated in the interior of the motor vehicle, and/or by a radio signal received via a data radio interface on the motor vehicle side, especially a portable communication device [par. 0068]. 
Regarding claim 27, Kempton discloses the arrangement as claimed in claim 17, wherein a display device is provided on the side of the charging connection and/or in the interior of the motor vehicle, said display device being able to be controlled by the charging device to visualize the power transport, especially its direction [par. 0046]. 
Regarding claim 28, Kempton discloses the arrangement as claimed in claim 17, wherein the motor vehicle includes a receptacle for a power plug installed in its interior, wherein the charging device is moreover designed to specify an additional power transport in the direction of the receptacle and to enable the power transport in the direction of the receptacle only upon detecting a consumer plugged into the receptacle [par. 0073]. 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kempton US 20110202192.
Regarding claims 21, 22, 24: Kempton discloses the arrangement as claimed in (claim 17) but is silent on: the connector has at least one resistance element which is connected or connectable in an electrically conducting manner to a pair of contacts of the first coupling, said 
claim 22, wherein the measurement device is designed to measure the resistance value or one of the resistance values at a pair of contacts not provided for the power transport including at least one pilot contact and/or one grounded contact; and
claim 24,  wherein the measurement device or a measurement device on the motor vehicle side is designed to obtain the additional item of power transport information by measuring a resistance value between a pair of contacts contributing to the power transport, especially including an external conductor and a neutral conductor, of the charging connection. 
However, utilizing a resistance measurement to control the charging discharging process in the EVSE is more conventional than the digital signaling process Kempton uses, and is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate such a known resistance control means, as recited, in the scenario where a simpler control scheme is desired. This could have cost reduction benefits, such as removal of Kempton’s microcomputer 304, 324 etc.
Regarding claim 26, Kempton discloses the arrangement as claimed in claim 17, but is silent on: wherein a locking element on the motor vehicle side is provided, said locking element 
However, EV charging-locking elements are well-known in the art. It would have been obvious to one of ordinary skill in the art at the time of the filing to incorporate a known charging lock into Kempton’s EVE/EVSE charging connection, as recited, for the benefit of physically securing the flow of power during the paid sourcing or sinking operation.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
Applicant argues with respect to amended independent claim 17: “Generally, Applicant contends that while Kempton teaches a configuration in Figure 2a which has a cable 290, cable 290 of Kempton is shown as a standard/simple cable utilized to connect EVE Donor 102a with EVE Recipient 102b, with the relevant electronics and control systems contained within the EVEs 102a/b. As discussed in the aforementioned Examiner Interview, the “connector” of the claims is intended to embody, for example, (1) a cable with the relevant control electronics built-in, such as provided mid-line or at either end as in Figure 4, or (2) an adapter-type construction which may plug into the motor vehicle or power sink at one end and a separate cable at the other (which in turn plugs into the respective sink/source) or cables at either end (which each in turn connect to their corresponding sources/sinks) as in Figure 5.”. 
Examiner respectfully notes that no “… cable with the relevant control electronics built-in, such as provided mid-line or at either end as in Figure 4” has been claimed. Instead, the left side connector of 290, while the “second coupling” is the right side connector of 290. The left side connector is attached to the left of cable 290, and right side connector is attached to the right of cable 290; thus the connectors are “in line” with the cable. See also par. 0072. Applicant’s Figure 4 visually depicts a cable with a connector on each end, consistent with the examiner’s understanding of the term “in line”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859